Oliver, Chief Judge:
This appeal for reappraisement relates to certain steel reinforcing bars exported from Paris, France, and entered at Corpus Christi, Tex.
Stipulated facts, upon which the case is before me, establish that the proper basis for appraisement of these steel reinforcing bars is export value, as defined in section 402 (d) of the Tariff Act of 1930, and that such statutory value, which I hold to be the proper value, for each of the sizes of the steel reinforcing bars in question; is as follows:

Size Price

_$92.00 per metric ton base price, plus $1.00 for intemédiate grade, plus $2.90.
y¡"_$92.00 per metric ton base price, plus $1.00 for intermediate grade, plus $1.45.
Both sizes packed, less inland freight as invoiced.
Judgment will be rendered accordingly.